Per Curiam.
We reverse the court's summary denial of Appellant's second claim for postconviction relief, which we conclude was facially sufficient. We remand for the trial court to conduct an evidentiary hearing on that claim or to attach portions of the record conclusively refuting it. See Odom v. State , 782 So.2d 510, 510 (Fla. 1st DCA 2001) ; see also *232Smalls v. State , 973 So.2d 630, 631-32 (Fla. 1st DCA 2008) ("If appellant's allegation is correct, no factual basis existed to support a conviction for burglary of a dwelling. Appellant further claims that he would not have entered his guilty plea but for his counsel's ineffectiveness. As such, appellant's allegations constitute a facially sufficient claim for ineffective assistance of counsel."). We affirm the summary denial of Appellant's remaining claims.
AFFIRMED in part, REVERSED in part, and REMANDED .
Ray, Makar, and Winsor, JJ., concur.